Citation Nr: 1209090	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  98-20 803	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a right thumb injury with ganglion cyst of the right wrist, currently rated 10 percent disabling.

2.  Entitlement to service connection for seizure disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to November 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for an increased evaluation for residuals of a right thumb injury with ganglion cyst of the right wrist (currently rated 10 percent disabling), and entitlement to service connection for seizure disorder, hypertension, and a chronic acquired psychiatric disorder (claimed as a nervous condition).

By history, in April 2000, the Veteran and his witness presented testimony in support of his appeal before a Veterans Law Judge who has since departed from the Board.  He was thusly notified of this development and offered a new hearing, which he accepted.  The new hearing was conducted in June 2008 before the undersigned sitting at the RO.

In November 2000, August 2007, and March 2010, the Board remanded the appeal for additional evidentiary and procedural development.  The issue of entitlement to service connection for seizure disorder was last adjudicated by the RO in an April 2011 rating decision, which confirmed the denial of the claim.  This issue was returned to the Board in May 2011.

Also, in an October 2011 memorandum decision of the United States Court of Appeals for Veterans Claims (Court), a February 2007 Board decision was vacated with respect to its denial of the Veteran's appeal for a rating increase for residuals of a right thumb injury and service connection for hypertension and a nervous condition.  These issues were remanded back to the Board in early January 2010 for development and adjudication consistent with the October 2011 Court memorandum decision.


FINDINGS OF FACT

In February 2012, during the pendency of the current appeal, the Board was notified by VA that the appellant died in late January 2012.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claims on appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal with regard to the issues of entitlement to an increased evaluation for residuals of a right thumb injury with ganglion cyst of the right wrist (currently rated 10 percent disabling) and entitlement to service connection for seizure disorder, hypertension, and a chronic acquired psychiatric disorder, claimed as a nervous condition, is dismissed.
 


		
L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


